COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Herber Bal Aparicio-Cabrera v. The State of Texas

Appellate case number:    01-12-01006-CR

Trial court case number: 1315370

Trial court:              178th District Court of Harris County

        Appellant’s court-appointed counsel, David L. Garza, has filed motion to withdraw as
counsel and a supporting brief concluding that the above-referenced appeal is frivolous.
However, counsel has not informed us whether he sent a copy of his Anders brief to his client,
whether he informed his client that appellant has a right to examine the record and to file a pro se
brief within 30 days, and whether he has ensured that his client has, at some point, been informed
of his right to file a pro se PDR. In re Schulman, 252 S.W.3d 403, 408 (Tex. Crim. App. 2008).
The Court is unable to grant counsel’s motion to withdraw until counsel has informed us that he
has performed the above duties. See id.; Wooley v. State, No. 01-12-00058-CR, 2012 WL
5317363, at *1 (Tex. App.—Houston [1st Dist.] Oct. 25, 2012, no pet.).

       We ORDER David L. Garza to advise the Court in writing whether he has performed the
above duties, no later than 10 days from the date of this order.


Judge’s signature: /s/ Laura C. Higley
                    Acting individually       Acting for the Court

Date: November 21, 2013